                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JAMES EDWARD GRANT,

                               Plaintiff,
        v.
                                                                      OPINION and ORDER
 JEFF TWING, MADISON POLICE DEPARTMENT,
 MILWAUKEE POLICE DEPARTMENT,                                            19-cv-632-jdp
 MILWAUKEE COUNTY, STATE OF WISCONSIN,
 and MILWAUKEE HOUSE OF CORRECTIONS,

                               Defendants.


       Plaintiff James Edward Grant, appearing pro se, has filed a document that he calls a

“Motion for New Complaint,” Dkt. 1, in which he states that he was unlawfully arrested in

Madison and sent to the Milwaukee County House of Correction. He also says that he “has

claims, allegations and/or assertions of food poisoning.” Id. at 2.

       Under the terms of sanctions issued by this court, Grant generally remains barred from

proceeding with new cases until he pays off the large debt he owes for filing fees for the cases

and appeals he previously filed. The only case-initiating documents he may file are habeas

corpus petitions and complaints in which he alleges that he is in imminent danger of serious

physical harm. See Grant v. Gill, No. 15-cv-420-jdp, 2016 WL 80676 (W.D. Wis. Jan. 7, 2016).

Grant styles this case as a complaint, not a petition for writ of habeas corpus, and he seeks

money damages, which are not allowed in habeas actions. So I will treat this action as a civil

complaint and dismiss it because it does not fall within either of the allowed categories of

case-initiating documents he may file.

       In different circumstances, I might treat an allegation of food poisoning as an allegation

that the plaintiff is in imminent danger of serious physical harm. But Grant is already barred
from making vague allegations of food poisoning, after he did so in this court without

substantiating those allegations. See Grant v. Maggle, No. 14-cv-78-bbc, at *2–3 (W.D. Wis.

Mar. 19, 2014).



                                          ORDER

       IT IS ORDERED that this case is DISMISSED. The clerk of court is directed to enter

judgment for defendants and close this case.

       Entered August 13, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                               2
